Title: Petition to the King in Council, [2 February 1759]
From: Franklin, Benjamin
To: 


During the Indian conference at Easton in November 1756, the Delaware chieftain Teedyuscung, dramatically accused the Proprietors of having defrauded his people of lands in northeastern Pennsylvania. Governor Denny promptly relayed this charge to the Penns, who proposed to the Board of Trade that Sir William Johnson, superintendent of Indian Affairs in the Northern District, be empowered to investigate Teedyuscung’s charges and to “settle all matters” between the Proprietors and the Delaware. On March 10, 1757, the Board of Trade sent a recommendation to this effect to Johnson and, on the same day, the Proprietors ordered Denny to refer the Delaware to Sir William. This the governor did at a conference with the Indians at Easton, July 31, 1757, but Teedyuscung refused to submit his case to Johnson’s determination, declaring instead that he wanted George II to judge it. The Pennsylvania Assembly supported Teedyuscung and on Sept. 29, 1757, ordered its committee of correspondence to transmit to its agents in London the minutes of the Indian conference of July–August, 1757, copies of several deeds which the proprietary agents had produced at that conference, and such other papers as were “necessary to a true Representation of the Complaints of the said Indians against this Province, that the same may be laid before His Majesty for His Royal Determination.” On Nov. 28, 1757, Robert Charles, Franklin’s fellow agent, wrote the Board of Trade, desiring that he might lay before it the minutes of “the late Indian treaty at Easton,” but on December 21, the Board informed him that this would be unnecessary, because Sir William Johnson had already sent them a copy.
The minutes, in which Teedyuscung referred “his Claims to the Determination of the Crown,” did not, however, bestir the Board to action, so that on May 13, 1758, Franklin informed Thomas Leech, the speaker of the Pennsylvania Assembly, that he was “preparing a Petition … to be presented next Week” to bring “the Matter to a Hearing before King and Council.” It is possible, though by no means certain, that Franklin composed a petition at this time. By the following September 20, however, a long draft was in existence. The original text of the surviving copy, written in a clerk’s hand, probably represents Franklin’s first intention. It has been heavily revised in another hand, possibly that of Richard Jackson, and it bears a notation that a fair copy had been made for Franklin. This paper, in its revised form, is printed below as Number I. During the months that followed, Franklin apparently decided on a further drastic revision: the aspersions on the Proprietors were much toned down and most of the background narrative and quotation were eliminated, resulting in a document only about half as long as the draft. In this form (Number II below) the petition was presented to the Privy Council and on Feb. 2, 1759, the Council referred it to its committee for report. Since the petition itself is undated and the day on which it was filed is unknown, the petition, together with the preliminary draft, is placed here at the date of this reference to the committee.
 
I
[September 20, 1758]

  To the Kings most Excellent Majesty in Council
  The Humble Petition of Benjamin Franklin EsquireAgent Appointed by the Assembly of Pensilvania.
Sheweth.
That the Indians who were formerly possessed of the Lands, now Enjoyed by Your Majesty’s Subjects, along the Extensive Coast of North America, having been found to be easily prevailed on, for small Considerations paid them, to Cede Amicably to Your Majesty, Your Royal Predecessors and the Proprietary Grantees under the Crown, Large Tracts of those Lands for the Use of your Majesty’s Subjects.
It has allways been thought advisable and good Policy, to make purchases thereof from the Native Indian Possessors from time to time, as the British Settlements have been extended. These Indians at the same time Retiring further back into the Country, there forming a kind of Frontier, where they are Capable whilst Maintained in Friendship of doing great Service to the English and of Contributing to the Prosperity of their Settlements Whereas, if they are deprived of these Lands without their consent, no formal cession is made thereof by them for considerations received or if fraud or deceit is used towards them therein. It proves The greatest Cause of Discontent, amongst them which they harbour in their Breasts, and upon any Opportunity offering thereto especially if excited by an Enemy breaks out into the greatest Violencies.
That William Penn Esquire, the late Proprietary of Pensilvania, and his Representatives, have agreable to the aforesaid good Policy at several times for small concessions purchased and obtained cessions and Conveyances from the Native Indians, of Sundry Large Tracts of Land within that Province and [the] Indians Right and claim to the same which Purchases so far as they were made fairly, without fraud, and the Lands duly Run out according to the true intent of the parties, The Indians have been forced peaceably and Quietly to acquiesce therein.

But complaints having been made of late years by the Indians and repeatedly confirmed particularly by the Delawarr Indians so called, from their Situation on the Great River of that Name, which runs along the Province of Pensilvania, that several of the Lands they had possessed have been taken from them by the Proprietarys of Pensilvania without Purchases thereof being made of them and that where Purchases were made more Lands have been taken than was agreed for, and that Deceit and Circumvention has been used in the describing and running out of their Lands whereby they have been defrauded of large Quantities Contrary to their true intent and meaning, and those Injuries in respect of their Lands having been assigned by the Indians as one great Cause for the Violences they have during the Present French Warr offered to your Majesties Subjects in the Outsettlements of Pensilvania, where the cruelest Murthers and most horrid Devastation has been comitted by them and the Lands and propertys of your Majestys Subjects as well as the Welfare of Pensilvania being concerned therein Your Petitioner as Agent appointed by the assembly of that Province begs leave to Represent those Complaints of the Indians to your Majesty as it is the Indians desire and they have requested the Assembly to do that they may be enquired into by Your Majesty and be Redressed.
That amongst other Transactions complained of by the Indians is the following, very singular Instance. By a Deed say’d to have been made in 1686 but which from its not being Extant, nor Recorded amongst the other Public Writings of the Province lyes under Suspicious Circumstances. The Indians in Consideration of certain Small Quantities of Merchandize, are mentioned[?] to Sell and Confirm to the said Wm. Penn and his Heirs a Tract of Land in Pensilvania, beginning at a certain Mark by the said River Delawar and within certain Limits of Mountains and Creeks Extending itself into the Woods by the Vague and fallacious description—As far as a Man could goe in a Day and Half, and from whome it has acquired the Name of the Walking Purchase.
The description of the premises in that Deed (if it was Real) was such that the said Wm. Penn, by whose Wisdom the Province of Pensilvania was made to Flourish, never thought fitt in his Life time to run it out, But after his Death and it’s having lain Dormant for above 50 Years, His Two Sons John Penn and Thomas Penn Esquires the present proprietarys of Pensilvania in 1737 by Representing it to the Indians as a Real Subsisting good and binding Contract having Obtained a Confirmacion, thereof caused it to be carryed into Execution and the Day and Halfs Walk to be performed tho’ it were to be wished that such confirmation had waited till after the Tract had been run out and the contents thereof known or at least that it had been [illegible.] For the Two persons appointed by the said proprietaries to perform the same were so Chosen Trained and Instructed as without regard to the Indians Walkers appointed on the part of the Delawares, who called out to the Proprietaries Walkers not to Run and to goe by the Course of the River and not by the Compass which they did not understand nor could have meant by the Contract the Proprietary Walkers pressed on in such manner and at such a Rate that the Indians totally dissatisfyed therewith and unable to keep up with them gave out protesting against their proceeding, but the Proprietaries Agents still kept on and went with such Celerity and Dispatch and Traversed such an Extent of ground that however it might have gained them Applause from the Spectators on a Race Course, was greatly to the Disatisfaction not only of the Indians but of all Sober and Sensible People then present; and the Proprietaries Extending that Tract of Land agreed for in Terms so Vague by such Arts of Jockeyship gave the Indians the worst of Opinions of the English, and even of the Chiefs amongst them the Proprietaries themselves; and which with other Injustices they complain the Proprietaries having done them with respect to their Lands lost this Nation their Friendship and Esteem and exposed your Majesty’s Subjects to their Resentment and Revenge which will best appear as also will the Complaints of the Indians as from their own words delivered as follows. Att a Conference had at Easton in Pensilvania on the 13th. November 1756 By the Lieut. Governor several Commissioners appointed by the assembly and others with the King of the Delawarrs and several other Indians The Delawar King Teedyuscung’s Speech contained the following expressions as then interpreted into English vizt.
“This very Ground that is under me (Striking it with his foot) was my Land and Inheritance, and is taken from me by Fraud, when I say this Ground I mean all the Land lying between Tohiccon Creek and Wioming on the River Susquehanna;
“All the Land extending from Tohiccon over the great Mountain to Wioming has been taken from me by Fraud for when I had agreed to Sell the Land to the Old Proprietary by the Course of the River, The Young Proprietarys came and got it run by a Streight Course by the Compass and by that means took in double the Quantity intended to be Sold.”
Upon which the Commissioners appointed by the assembly on the 29th of January 1757 Reported to the House That they apprehended it of importance to the Province, that the Complaints made by the Indians whether Justly founded or not should be fully represented and took Notice That the Indians insisted on the Wrongs that had been done them in the Purchases of Lands with Warmth and Earnestness, and that the Transaction of the Walking Purchase had at the said Conference at Easton been universally given up as unfair and not to be depended [defended], and that it was unworthy of any Government.
That at another Conference held at Lancaster on the 12th of May 1757 By the Lieut. Governor of Pensilvania, The Speaker and several Members of the Assembly and others with the Indians The Lieut. Governor in his Speech to the Indians having taken Notice of the unhappy Differences that had Subsisted between the People of Pensilvania and the Delawarr and the Shawness Indians, and that having desired to know what was the Cause of their Committing Hostilities on the English Tweedyuscung, The Delawarr King had acknowledged that their foolish Young Men had been deluded by the Enemy the French, who had persuaded them to take up the Hatchett against the English, But that one Reason why the Blow fell the heavier on the English, was that their Brother Penn (called Onas by them) had fradulently possessed himself of some of their Lands without having first purchased or given any cons[iderati]on for the same. To which another Chief of the Indians in his Answer delivered the next Day, said that those were the true Causes from whence their differences had arose. And at a Subsequent Conference a few Days after Vizt. the 19th of the same May The same Chief who was of the Mohawk Indians say’d their Forefathers Conquered the Delawarrs, and that a long time after they lived among the Pensilvanians, but upon some differences between the Pensilvanians and the Delawarrs The Mohawks had removed them giving them Lands to Plant and Hunt on Wyoming and Juni[a]ta on Susqu[e]hannah, But that the Pensilvanians had made Plantacons there which the Mohawks had inspected, and found true.
That at another Conferrence held at Easton in July 1757 By the Lieut. Governor, the Speaker, and several Members of the Assembly and others with the Indians The said Delawarr King Teedyuscung on the 28th of that Month delivered himself as follows.
“The Complaints I made last Fall, I yet continue. I think some Lands have been bought by the Proprietary, or his Agents, from Indians who had not a right to Sell, and to whom the Lands did not belong. I think also, when some Lands have been Sold to the proprietary by Indians who had a Right to Sell to a certain place, whether that purchase was to be Measured by Miles or Hours Walk, that the Proprietaries have, contrary to Agreement or Bargain taken in more Lands than they ought to have done, and Lands that belonged to others. I therefore now desire that you will produce the Writings and Deeds by which you hold the Land, and let them be read in Publick, and Examined, that it may be fully known from what Indians you have bought the Lands you hold, and how far your purchases extend, that Copies of the whole may be laid before King George and published to all the provinces under his Government. What is fairly bought and paid for I make no further Demands about: But if any Lands have been bought of Indians to whom these Lands did not belong, and who had no Right to sell them, I expect a satisfaction for these Lands. And if the Proprietaries have taken in more Lands than they bought of true Owners, I expect likewise to be paid for that. But as the persons to whom the Proprietaries may have Sold these Lands which of Right belonged to me, have made some Settlements, I do not want to disturb them, or to force them to leave them, but I expect a full Satisfaction shall be made to the true Owners for these Lands though the Proprietaries, as I said before, might have bought them from persons that had no right to Sell them.”
In Answer to which the Lieut General of Pensilvania on the 31st of the same Month of July 1757 Acquainted the Delawar King, that his Complaint had been Laid before Your Majesty’s Ministers who looking on it as a Matter of great Importance Determined that it should be carefully Enquired and Examined into, and had Appointed Sir Wm. Johnson to hear the particulars of the Charge and the Proprietaries Defence and lay the whole Matter before Your Majesty for Your Royal Determination in order that your Majesty might do him Justice if Injured, and that in that Case Your Majesty would Determine it your Self.
That your Petitioner conceives Sir Wm. Johnson has made some Report to Your Majesty, how these Matters have Appeared to him.
Your Petitioner therefore humbly prays Your Majesty would be pleased to take the Premisses into Your Royal Consideration, and Grant the Indians such Relief in the Premisses as to Your Majesty in your great Wisdom and Justice shall seem meet.
And your Petitioner shall ever pray &c.
 Endorsed: Drt Petition Of the Agent Appointed by the Assembly of Pensilvania Representing the Complaints of the Indians of the Injuries done them in respect to their Lands.
1758 Sepr. 20th Copied fair for Mr. Franklin
 
II

  [February 2, 1759]
  
  To the King’s  most Excellent Majesty in Council
  The Humble Petition of Benjamin Franklin EsquireAgent Appointed by the Assembly of Pensilvania.
Sheweth,
That the Indians who were formerly possessed of the Lands, which form the extensive Countries, now enjoyed by your Majesty’s Subjects in North America, having been found willing, for small Considerations, to cede Amicably large Tracts of those Lands, to Your Majesty, Your Royal Predecessors, and the Proprietary Grantees under the Crown, it has always been thought good Policy to make Purchases thereof from time to time, as the British Settlements have been extended; and the Indians at the same time retiring further back into the Country, have formed a kind of Frontier, where, while they continue upon Terms of Friendship, Trade, profitable to this Nation, is carried on with them, by exchanging British Manufactures for their Peltry, they contribute to the Prosperity of the British Settlements in Time of Peace, and are the Chief and best protection of them from the inroads of Enemies in time of War.
But if they entertain any Suspicion that they have been deprived of their Lands without their consent, and that no Consideration has been paid for them, or that any Fraud or Deceipt hath been practiced towards them therein, they usually conceal their Discontent until an opportunity offers of revenging themselves; and then, especially if excited by an Enemy, commit the most outrageous Acts of violence, by small Parties who plunder and Murder, without regard to Condition, Age, or Sex, and always fly before a Superior force to Places where their knowledge of the Country renders it almost impossible to discover and reduce them.
That as the Calamities of a War thus carried on, are not easily prevented, it is almost equally difficult to put a stop to them by Treaty, these Natives being unwilling to disclose the Cause of their Resentment, ’til they have attained what they deem sufficient Vengeance for the supposed Injury; And when the Secret is drawn from them, and Peace is made by a Satisfaction promised, the delay of that satisfaction is frequently the Cause of their renewing, without warning, the same Ravages.
  That the Delaware Indians, and other Neighbouring Nations having for some time carried on a cruel War against Your Majesty’s Subjects in North America, and having spread Desolation and Terror through Your Majesty’s Provinces of Virginia, Maryland, Pennsylvania and New Jersey, and thereby unpeopled a great part of those Countries, a Treaty was at length set on foot for the putting an end to these Devestations, during the Course of which Treaty several Conferences were held between George Croghan Esquire the Deputy Agent of Sir William Johnson Bart. (whom Your Majesty had been pleased to appoint Sole Agent for Indian Affairs within the District of these Provinces) and William Denny Esquire Lieutenant Governor of Pennsylvania, on the behalf of Thomas and Richard Penn the Proprietaries, and also on behalf of the said Province, and Teedyuscung, Chief of all the Delaware and many other Confederated Indian Nations, who had been properly empowered by them to make their Demands and conclude a Peace.
That at some of their Conferences, particularly at one holden at Easton in Pennsylvania, the 13th of November 1756, Teedyuscung complained that the Indians had been unjustly dispossessed and defrauded of large Quantitys of Land by your Majesty’s Subjects, particularly of the Lands which are included within the Forks of the River Delaware, and also of other Lands on both sides the said River.
That at another Conference holden at Easton in July 1757 Teedyuscung having earnestly desired that all Differences between the Indians and Your Majesty’s Subjects might be referred to Your Majesty’s Royal Determination; and that the same might be published throughout all Your Majesty’s Provinces, It was finally agreed (amongst other things) by the said George Croghan, the said Lieutenant Governor and Teedyuscung, That all the Purchase Deeds and Writings, by which the said Thomas and Richard Penn, or their Ancestors, or the Grantees of their Ancestors, now hold any Lands within the back parts of the Province of Pennsylvania, should be examined and Copies thereof laid before your Majesty for Your Royal Decision of the Bounds and Limits between the Lands heretofore bought of the Indians and those yet unpurchased.

That Your Petitioner, as Agent appointed by the Assembly of the Province of Pennsylvania (in which as well as in Your Majesty’s adjacent Provinces the Lives and Properties of many Thousands of Your Majesty’s Subjects will be in the utmost Danger, should the Hostilitys of the Indians be renewed) begs leave humbly to represent the Premises to Your Majesty, And Prays
That Your Majesty would be pleased to take the Premises into Your Royal Consideration, and to do therein as to Your Majesty in Your great Wisdom shall seem meet
And Your Petitioner shall ever Pray &ca.
Signed B. Franklin
Copy.
 Endorsed: Petition of Benjamin Franklin on Teedyuscungs Complaint presented Feby. 1759.
It comes very ill from Mr. F to suggest that delay of satisfaction is dangerous when the papers delivered the 4 of Augt. 1757 are not yet laid before his Majesty. After an appeal the proprietors could not take any measures but wait for the appellant they had used their utmost endeavours to bring it on.
